    Case: 1:20-cv-00512 Document #: 43 Filed: 04/24/20 Page 1 of 3 PageID #:205




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 DAVID MUTNICK, for himself and others               )
 similarly situated,                                 )
                                                     )    Case No. 20 C 512
                  Plaintiff,                         )
                                                     )
          v.                                         )    Judge Sharon Johnson Coleman
                                                     )
                                                     )    Magistrate Judge Maria Valdez
  CLEARVIEW AI, INC; HOAN TON-THAT;                  )
  RICHARD SCHWARTZ; and CDW                          )
  GOVERNMENT LLC,                                    )
                                                     )
                          Defendants.


      CLEARVIEW AI, INC., HOAN TON-THAT, AND RICHARD SCHWARTZ’S
          RESPONSE TO PLAINTIFF’S MOTION FOR REASSIGNMENT

       Clearview AI, Inc., Hoan Ton-That, and Richard Schwartz (together, the “Clearview

Defendants”), by their attorneys, adopt and incorporate by reference the response filed by CDW

Government (“CDW-G”) (Dkt. 42) to Plaintiff’s Motion for Reassignment and Consolidation and

“Clarified” Motion for Reassignment (Dkts. 34, 40).

       The Clearview Defendants share CDW-G’s concern that reassignment, but not

consolidation as initially agreed to by the parties and ordered by this Court (Dkt. 37), will lead to

a waste of party and judicial resources. Mutnick offers no reason in his “clarified” motion why

this Court’s order should now be modified. Nor does Mutnick offer any reason why this matter

and Hall v. Clearview AI, Inc., et al., No. 20-CV-846 (the “Hall Case”), should not be consolidated,

and there is none. As initially requested – and agreed to by all parties – this matter and the Hall

Case should be consolidated, consistent with the order of this Court.
   Case: 1:20-cv-00512 Document #: 43 Filed: 04/24/20 Page 2 of 3 PageID #:206




DATED: April 24, 2020                 JENNER & BLOCK LLP

                                By: /s/ Lee S. Wolosky

                                           Lee S. Wolosky (pro hac vice)
                                           919 Third Avenue
                                           New York, New York 10022-3908
                                           Phone: (212) 891-1669
                                           LWolosky@jenner.com

                                           David P. Saunders
                                           353 North Clark Street
                                           Chicago, Illinois 60654
                                           (312) 222-9350
                                           Dsaunders@jenner.com

                                           Attorneys for Clearview AI, Inc., Hoan Ton-
                                           That, and Richard Schwartz




                                       2
    Case: 1:20-cv-00512 Document #: 43 Filed: 04/24/20 Page 3 of 3 PageID #:207




                                   CERTIFICATE OF SERVICE

          I certify that on April 24, 2020, I electronically filed the foregoing with the Clerk of Court

using the CM/ECF system, which will then send a Notice of Electronic Filing to all counsel of

record.

                                                                By: /s/ David P. Saunders

                                                                   David P. Saunders




                                                    3
